Exhibit 10.24

2017 Assumption Agreement

THIS ASSUMPTION AGREEMENT (the “Agreement”) is effective as of the 9th Day of
November 2017 by and between Homeowners Choice Property & Casualty Insurance
Company, Inc., a Florida licensed and authorized insurance company (“Insurer”),
and Citizens Property Insurance Corporation, an entity created by the
Legislature of the State of Florida pursuant to Subsection 627.351(6), Florida
Statutes (“Citizens”).

WHEREAS, Citizens has adopted a depopulation program pursuant to
Section 627.351(6)(q)3., Florida Statutes, and Section 627.351(6)(ii), Florida
Statutes, which was submitted to the Office of Insurance Regulation (“Office”)
and which was approved on December 2, 2016 via Amended Order Approving Citizens
Property Insurance Corporation’s Personal Residential and Commercial Lines
Non-Bonus Depopulation Plan in Case No. 199206-16 (hereinafter the depopulation
plan approved by the Office’s December 2, 2016 order is referred to as “the
Plan”), whereby qualified insurers assume policies from Citizens;

WHEREAS, effective January 1, 2017, the Plan amends and supersedes previous
programs that were adopted by the Citizens;

WHEREAS, Insurer wishes to participate in the Program and submitted a plan for
assuming Citizens policies to the Office and wishes to assume policies on a
direct basis from Citizens such that Citizens will no longer be responsible as
to liability or, except as expressly set forth in this Agreement or in the Plan,
servicing of such assumed policies;

WHEREAS, the Office has issued a consent order dated September 29, 2017, in Case
No. 215103-17-CO, and may issue additional orders or directives to Insurer
authorizing approving the Insurer’s plan for assuming policies from Citizens
(each an “Office Approval”); and

NOW THEREFORE, in consideration of the mutual rights and obligations stated
herein, Citizens and Insurer agree as follows:

 

1. Definitions.

If a capitalized term is not otherwise defined herein, it shall have the same
definition as that provided in the Plan. The following definitions apply to this
Agreement:

“Assumed Policy” refers to any policy that has been assumed, removed, or
taken-out from Citizens pursuant to the Plan by Insurer.

“Assumption” refers to any take-out or removal of policies from Citizens by
Insurer in accordance with the Plan.

 

 

Citizens Property Insurance Corporation    Page 1 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

“Assumption Offer” refers to Insurer’s offer to assume the coverage and
liabilities of a policyholder’s policy as articulated in a Policyholder Notice
or as otherwise set forth in the Plan during a given Depopulation Cycle.

“Assumption Term” refers to the term during which Insurer retains obligations
relating to Assumed Policies.

“Depopulation Cycle” refers to the process for selecting and removing policies
from Citizens in accordance with the Plan, including the relevant dates
pertaining thereto, starting with the Office Approval and concluding with the
end of the Assumption Period of all Assumed Policies.

“Depopulation Guides” refers to publications provided by Citizens to companies
that are interested in assuming policies from Citizens and setting forth
procedures for completing such Assumptions.

“Office Approval” refers to an order or directive of the Office or other agency
action authorizing an Insurer to select a specified number and type of policies
for Assumption from Citizens.

“Policyholder Notice” refers to a written notice, approved by the Office, from
Citizens to a policyholder regarding all Insurers requesting to assume the
policy and regarding the policyholder’s option to accept an Assumption Offer or
to reject any Assumption Offers and remain with Citizens.

“Requirements and Deadlines Notice” refers to a written letter or notice that is
sent to the Insurer detailing certain requirements, dates, and deadlines to
which the Insurer must adhere in a given Depopulation Cycle.

 

2. This Agreement Supersedes Previous Agreement.

If the Insurer has previously entered into an agreement with Citizens regarding
previous assumptions of policies from Citizens, such agreement was entered into
prior to the effective date of the Plan. To the extent the Insurer assumes
policies on or after January 1, 2017, the provisions of this Agreement will
apply and the previous agreement will no longer be applicable. The Insurer
agrees to abide by all terms and conditions set forth in this Agreement and as
otherwise set forth in the Plan for Assumptions that take place during calendar
year 2017.

 

3. Term, Conditions, and Incorporation of the Plan.

A. This Agreement applies to the period between January 1, 2017 and December 31,
2017, and shall cover all Assumptions by Insurer that take place during that
time period.

 

 

Citizens Property Insurance Corporation    Page 2 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

B. The Insurer’s obligations regarding Assumed Policies set forth in this
Agreement shall survive so long as specified herein, or as otherwise established
by law or by the Office Approval or other order or directive of the Office.

C. The Plan is incorporated herein and made a part hereof, and all obligations
set forth in the Plan are incorporated herein.

D. The Office Approval may contain certain conditions to the Assumptions covered
by this Agreement. Insurer warrants that it has complied and agrees to maintain
its compliance with such conditions for so long as required by the Office and
this Agreement.

E. Citizens and the Insurer agree that should there be a conflict between any
provision of this Agreement and any order of the Office setting forth the
Insurer’s obligations toward Assumed Policies or toward policyholders whose
policies have been assumed, the order of the Office will control.

 

4. Agent Appointments.

All policies that Insurer selects for Assumption must have an agent of record
who is appointed with Insurer or who has entered into a limited servicing
agreement with Insurer authorizing such agent of record to service the policy if
the policy is assumed. By signing this Agreement, the Insurer agrees that in
selecting policies for Assumption, it is certifying to Citizens that the agents
of record for such policies are either appointed by Insurer or have entered into
a limited servicing agreement with Insurer in accordance with this Agreement and
with the Plan. The Insurer agrees to comply with the requirements of
Section 627.351(6), Florida Statutes, concerning its obligation to affected
agents. Both parties acknowledge policyholder rights under Section 627.3517,
Florida Statutes.

 

5. Assumption Procedures.

In addition to the provisions in the Plan, Insurer acknowledges that Citizens
may set forth additional procedures or requirements in the Depopulation Guides
and the Requirements and Deadlines Letters, which may be from time to time
amended by Citizens, and that with each scheduled Assumption, the Insurer will
review and comply with such requirements and procedures set forth.

 

6. Commitment to Remove Policies.

A. For each Depopulation Cycle, the Insurer agrees to use its best efforts to
assume the total number of policies for which it was approved in the Office
Approval.

B. The Insurer agrees that it will make the following minimum number of
selections for each Depopulation Cycle, depending on the lines of insurance it
has been approved to assume:

 

 

Citizens Property Insurance Corporation    Page 3 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

  (i) If the Insurer receives Office Approval to assume personal lines policies
in a given Depopulation Cycle, the Insurer agrees to select, during that
Depopulation Cycle, at a minimum, the lesser of 1,000 personal lines policies or
50% of the number of personal lines policies for which the Insurer received
Office Approval during that Depopulation Cycle;

 

  (ii) If the Insurer receives Office Approval to assume commercial residential
policies in a given Depopulation Cycle, the Insurer agrees to select, during
that Depopulation Cycle, at a minimum, the lesser of 30 commercial residential
policies or 50% of the number of commercial residential policies for which the
Insurer received Office Approval in that Depopulation Cycle;

 

  (iii) If the Insurer receives Office Approval to assume commercial
non-residential policies in a given Depopulation Cycle, the Insurer agrees to
select, during that Depopulation Cycle, at a minimum, the lesser of 30
commercial non-residential policies or 50% of the number of commercial
non-residential policies for which the Insurer received Office Approval in that
Depopulation Cycle;

C. When the Insurer selects a policy, it must do so as the result of an informed
decision based on consideration of the data that Citizens has provided. In
making a selection, the Insurer is representing that it will in good faith
attempt to complete a successful Assumption of such policy.

D. The Assumption Term will be for three years. The Insurer must offer coverage
to each Assumed Policy for a minimum of three years from the Assumption Date,
subject to the provisions of Section XI.D. of the Plan. All offers of coverage
and renewals thereof shall be issued utilizing forms and rates approved by the
Office. The Insurer must offer coverage that is comparable coverage to the
coverage provided by Citizens.

 

7. Office Approval.

In entering this Agreement, Citizens relies on Insurer’s representations to the
Office and its continuing compliance with the terms of each Office Approval and
further directives of the Office. Insurer agrees to continue its compliance with
each Office Approval and all such directives.

 

8. Notices.

A. For personal lines policies as set forth below, Citizens will, at its cost,
be responsible for sending all Policyholder Notices, and other communications
necessary for effectuating the Assumption.

 

 

Citizens Property Insurance Corporation    Page 4 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

B. For commercial policies that have been selected for Assumption by the
Insurer, the parties shall coordinate the mailing of notices, in accordance with
Section VII.B.2. of the Plan, to policyholders whose policies have been
scheduled to be assumed.

 

  (i) For commercial lines residential policyholders, the Insurer shall
accumulate all elections to remain with Citizens and facilitate the return of
such commercial lines residential policyholders to Citizens, in accordance with
the Plan;

 

  (ii) A commercial lines non-residential policyholder may not elect for such
commercial non-residential policy to remain with Citizens upon being notified of
the Assumption.

 

9. Right of Access, Inspection or Audit.

For the purposes of monitoring the success of the Assumption, Citizens or its
representatives, upon one business day’s advance written notice, shall be
entitled to access, review, or audit, at Insurer’s sole expense, the relevant
books and records of Insurer during normal business hours. To the extent
necessary to carry out the terms of this Agreement, Insurer, at its sole
expense, shall be entitled to access and review of Citizens’ records as they
pertain to the Assumed Policies, including notices of cancellation and
declarations pages.

 

10. Insurer’s Continuing Obligations.

Insurer, during the period of this Agreement, shall remain duly licensed and
authorized as an admitted insurer to transact property and casualty insurance
business in the State of Florida and to transact the lines of insurance
applicable to the Assumed Policies, and in compliance with Florida statutes,
rules, and regulations governing its insurance business, and with this
Agreement. If Insurer becomes subject to any regulatory discipline, financial
impairment or insolvency issues, Insurer must report such issues to Citizens
immediately.

 

11. Breach, Default and Remedies.

A. Events of Default. A default under this Agreement occurs in the event of any
material breach of an obligation, representation or warranty of a party as set
forth in this Agreement. Further, the following regulatory events shall
constitute a default:

 

  (i) Insurer fails to maintain its authority and licensing to conduct its
business as provided in this Agreement;

 

 

Citizens Property Insurance Corporation    Page 5 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

  (ii) Insurer becomes subject to an order of administrative supervision,
rehabilitation, or liquidation pursuant to Chapter 631, Florida Statutes;

 

  (iii) The issuance of any other order of the Office or the Department of
Financial Services or a court of competent jurisdiction that in any material
form or manner limits or constrains the ability of Insurer to engage in the
business of property and casualty insurance, or which results in Insurer
canceling or non-renewing its non-assumed and Assumed Policies; or

 

  (iv) Insurer violates any term or condition of an order or directive of the
Office.

B. Remedies. Should Insurer default, Citizens may prohibit Insurer from further
Assumptions pursuant to this Agreement or any future agreement. In addition to
any rights and remedies set forth in this Agreement, the non-defaulting party
shall have all rights and remedies available at law and equity.

 

12. Attorney’s Fees.

If either of the parties hereto brings an administrative or court action arising
out of or related to this Agreement, the prevailing party shall be entitled to
recover its legal expenses, including reasonable attorney’s fees and costs,
including attorney’s fees and costs for any appeals taken.

 

13. Underwriting Information and Procedures.

Insurer understands and agrees that Citizens does not warrant the accuracy of
policy information provided to Citizens including without limitation that the
application information provided to Citizens is accurate. Moreover, Citizens
does not warrant the accuracy or completeness of underwriting procedures used in
relation to the Assumed Policies.

 

14. Survival of Obligations.

This Agreement shall be binding upon the parties, their legal representatives,
successors and assigns.

 

15. Florida Law and Jurisdiction.

It is acknowledged that this Agreement is executed in and shall be construed and
governed exclusively by and in accordance with the laws of the State of Florida.
The state courts in Leon County, Florida, shall have exclusive jurisdiction over
any controversy between the parties arising out of or related to this Agreement.

 

 

Citizens Property Insurance Corporation    Page 6 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

16. Assignment.

Insurer may not assign or transfer this Agreement, or any benefit or right under
this Agreement without Citizens’ prior written consent. Any change in control as
defined in the Florida Insurance Code of Insurer is deemed a transfer of this
Agreement requiring Citizens’ written consent.

 

17. Invalidation.

In the event any provision of this Agreement is determined to be invalid by a
court of competent jurisdiction, the remaining provisions of this Agreement
remain in full force and effect.

 

18. Modification.

No change or modification of this Agreement shall be valid unless the same shall
be in writing and signed by all of the parties hereto. The parties agree that no
oral modification of this provision is enforceable or valid.

 

19. Notices.

Any and all notices, designations, consents, offers, acceptances, or any other
communications provided for herein shall be given in writing, by hand delivery,
by overnight mail, by registered or certified mail, email or by facsimile
transmission and shall be addressed as follows:

Notice to Insurer:

Mr. Pareshbhai Patel

President

Homeowners Choice Property & Casualty Insurance Company, Inc.

5300 West Cypress Street, Suite #100

Tampa, FL 33607

(813) 405-3600

Email: pspatel@hcigroup.com

 

 

Citizens Property Insurance Corporation    Page 7 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

Notice to Citizens:

Mr. Barry Gilway

President/CEO and Executive Director

Citizens Property Insurance Corporation

2101 Maryland Circle

Tallahassee, FL 32303

(850) 513-3780

Email: barbara.walker@citizensfla.com

Notices sent by hand delivery shall be deemed delivered on the date of hand
delivery. Notices sent by overnight carrier shall be deemed delivered on the
second business day after being placed into the hands of the overnight carrier.
Notices sent by registered or certified mail shall be deemed delivered on the
fifth business day after being deposited into the post office. Notices sent by
facsimile transmission shall be deemed to be delivered on the day when sent if
sent prior to 4:30 p.m. (the time being determined by the time zone of the
recipient) otherwise they shall be deemed delivered on the next business day.

 

20. Compliance with Laws.

Insurer agrees to comply with all applicable laws, regulations, and directives
of the Office.

 

21. Parties Represented.

The parties acknowledge that each party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments or exhibits
hereto.

 

22. Confidentiality.

Insurer agrees to maintain the confidentiality of all policyholder information
provided and agrees that all such information provided by Citizens shall be used
strictly to select policies for assumption, adjust claims, service Assumed
Policies and not for any other purpose.

 

23. Non-Waiver.

The failure of Citizens to insist on strict compliance with this Agreement or
exercise any right or remedy hereunder to enforce any provision of this
Agreement shall not constitute a waiver of any rights contained herein nor stop
the Parties from thereafter demanding full and complete compliance or from
exercising any remedy in the future. The waiver of any breach or default shall
not constitute a waiver of any different or subsequent breach or default.

 

 

Citizens Property Insurance Corporation    Page 8 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   



--------------------------------------------------------------------------------

24. Intellectual Property.

Insurer acknowledges that Citizens data, policy forms and manuals include the
intellectual properties of third parties including Insurance Services Office and
its affiliates. Insurer agrees to secure a written license from such third
parties and to provide a copy of same to Citizens when it requests data, forms,
manuals or other materials from Citizens.

 

25. Citizens’ Name & Logos.

Without the prior written consent of Citizens which shall not be unreasonably
withheld, Insurer shall not publish or use Citizens’ name, logo, or symbols from
which Citizens’ name may be reasonably inferred or implied. This includes but is
not limited to using Citizens’ name, logo or symbol in any research,
solicitations, advertisements, promotions or any other publicity matter relating
directly or indirectly to this Agreement.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
day and year first above set forth.

Citizens Property Insurance Corporation

 

BY:  

LOGO [g450382g83q05.jpg]

Barry J. Gilway President/CEO and Executive Director

Homeowners Choice Property & Casualty Insurance Company, Inc.

 

BY:  

LOGO [g450382g16c37.jpg]

 

Pareshbhai Patel President

 

 

Citizens Property Insurance Corporation    Page 9 of 9 Homeowners Choice
Property & Casualty Insurance Company, Inc.   